FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


IRENE TRITZ, an individual,              No. 10-56967
                  Plaintiff-Appellant,
                                            D.C. No.
                  v.                     8:10-cv-00182-
                                           DOC-RNB
UNITED STATES POSTAL SERVICE ;
THE CALIFORNIA FRANCHISE TAX
BOARD ; INTERNAL REVENUE                   OPINION
SERVICE ,
              Defendants-Appellees.


      Appeal from the United States District Court
         for the Central District of California
       David O. Carter, District Judge, Presiding

                 Argued and Submitted
       April 17, 2013—San Francisco, California

                   Filed July 9, 2013

    Before: Mary M. Schroeder, Sidney R. Thomas,
       and Barry G. Silverman, Circuit Judges.

               Opinion by Judge Thomas
2         TRITZ V . UNITED STATES POSTAL SERVICE

                           SUMMARY*


                            Tucker Act

   The panel affirmed on alternative grounds the district
court’s dismissal of an action brought by a former Postal
Service employee against the United States Postal Service.

     The panel reversed the district court’s determination that
it lacked subject matter jurisdiction to hear the employee’s
breach of contract claim. The panel held that the Tucker
Act’s grant of jurisdiction to the Court of Federal Claims to
hear contract claims against the Postal Service seeking more
than $10,000 in damages is concurrent with the independent
grant of jurisdiction to the United States district courts under
the Postal Reorganization Act. The panel affirmed the
dismissal of the contract claim on the separate ground that the
employee failed to state a claim that would entitle her to
relief. The panel also held that the district court properly
dismissed the employee’s claims of retaliation and hostile
work environment as barred by res judicata. The panel held
that the district court erred in holding that the employee’s
discrimination claim was barred by a 2006 Settlement
Agreement, but affirmed the dismissal of the claim on the
separate ground that the employee failed to state a claim.
Finally, the panel affirmed the district court’s dismissal of the
employee’s derivative claims against the Internal Revenue
Service and the California Franchise Tax Board.




  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
         TRITZ V . UNITED STATES POSTAL SERVICE              3

                         COUNSEL

Willie Jordan-Curtis, Associate Clinical Professor of Law,
Andrew B. Compton, Matthew J. Palmer, David C. Potts
(argued), Michael R. Shumway, Law Students, University of
Arizona Pro Bono Appellate Project, Tucson, Arizona, for
Plaintiff-Appellant.

André Birotte, Jr., United States Attorney, Leon W.
Weidman, Chief, Civil Division, Russell W. Chittenden
(argued), Assistant United States Attorney, Los Angeles,
California, for Defendants-Appellees United States Postal
Service and Internal Revenue Service.

Kamala D. Harris, Attorney General, W. Dean Freeman,
Supervising Deputy Attorney General, Marla K. Markman
(argued), Deputy Attorney General, Los Angeles, California,
for Defendant-Appellee California Franchise Tax Board.


                         OPINION

THOMAS, Circuit Judge:

    In this appeal, we consider whether the Tucker Act grants
exclusive jurisdiction to the Court of Federal Claims to hear
contract claims against the United States Postal Service
(“Postal Service”) seeking more than $10,000 in damages.
We conclude that the Tucker Act’s grant of jurisdiction to the
Court of Federal Claims to hear such claims is concurrent
with the independent grant of jurisdiction to the United States
district courts under the Postal Reorganization Act (“PRA”),
39 U.S.C. §§ 401 and 409. We affirm the district court’s
dismissal of the action on alternative grounds.
4         TRITZ V . UNITED STATES POSTAL SERVICE

                                  I

    According to her complaint,1 Irene Tritz was an employee
of the Postal Service for over thirty-three years. During that
time, she filed several complaints for gender discrimination,
age discrimination, disability discrimination, retaliation, and
a hostile work environment. Following a bench trial in 1991,
a district court judge held that the Postal Service had
discriminated against Tritz on account of her sex. Before the
court ruled on damages, Tritz and the Postal Service entered
into a settlement agreement (“1991 Settlement Agreement”).

    In 2005, Tritz brought a pro se complaint against the
Postal Service alleging a hostile work environment.
Although a jury found in her favor and awarded her
$275,000, Tritz again entered into a settlement agreement
with the Postal Service (“2006 Settlement Agreement”).
Under the terms of the settlement, the Postal Service agreed
to provide Tritz with a letter of recommendation and to pay
her $225,000 as compensation for her claimed emotional
injury. In exchange, Tritz agreed to release all of her
claims—known and unknown, pending or otherwise—against
the Postal Service and its employees. In February 2006, the
parties signed the settlement agreement and the district court
judge accordingly dismissed Tritz’s action.

    In 2010, Tritz brought her present complaint pro se. She
claims that the Postal Service breached the 1991 and 2006


    1
    On a motion to dismiss, we generally accept the allegations in the
complaint as true. Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295
(9th Cir. 1998). However, we need not accept as true conclusory
allegations that are contradicted by documents referred to in the
complaint. Id. at 1295–96.
         TRITZ V . UNITED STATES POSTAL SERVICE              5

Settlement Agreements, and that the 2006 Settlement
Agreement is voidable because her assent was the result of
undue influence and fraudulent misrepresentation. She also
brings claims for intentional infliction of emotional distress,
conspiracy, discrimination, retaliation, and a hostile work
environment. For relief, Tritz requests, among other things,
that the 2006 Settlement Agreement be voided; that she be
awarded trial costs of $14,723.25; that taxes and penalties be
waived; and that she receive her original jury award of
$275,000 (i.e., that she be paid $50,000 in addition to her
settlement award).

    The district court granted the federal defendants’ motion
to dismiss Tritz’s complaint. It dismissed Tritz’s breach of
contract claim for lack of subject matter jurisdiction, holding
that the Tucker Act, 28 U.S.C. § 1491(a)(1), grants the Court
of Federal Claims exclusive jurisdiction to hear breach of
contract claims against the Postal Service that put more than
$10,000 in controversy. It dismissed seven of Tritz’s claims
for lack of subject matter jurisdiction because it held that
Tritz had not complied with the Federal Tort Claims Act
(“FTCA”), 28 U.S.C. § 2675(a). Finally, the district court
held that Tritz’s remaining three claims were barred by res
judicata.

    We review de novo the district court’s dismissal for lack
of subject matter jurisdiction. Whisnant v. United States,
400 F.3d 1177, 1180 (9th Cir. 2005). We also review de
novo the district court’s dismissal regarding res judicata. W.
Radio Servs. Co., Inc. v. Glickman, 123 F.3d 1189, 1192 (9th
Cir. 1997). We may affirm the district court’s dismissal on
any grounds supported by the record. Franklin v. Terr,
201 F.3d 1098, 1100 n.2 (9th Cir. 2000).
6          TRITZ V . UNITED STATES POSTAL SERVICE

                                    II

    The United States, as sovereign, is immune from suit in
state or federal court except to the extent that Congress has
expressly waived such sovereign immunity. United States v.
Mitchell (Mitchell I), 445 U.S. 535, 538 (1980). “[T]he terms
of [Congress’s] consent to be sued in any court define that
court’s jurisdiction to entertain the suit.” Id. The Tucker Act
provides that “[t]he United States Court of Federal Claims
shall have jurisdiction to render judgment upon any claim
against the United States founded . . . upon any express or
implied contract with the United States.” 28 U.S.C.
§ 1491(a)(1).2 The Supreme Court has long recognized that
this provision of the Tucker Act effects a waiver of sovereign
immunity and grants jurisdiction to the Court of Federal
Claims with regard to contract claims against the United
States. United States v. Mitchell (Mitchell II), 463 U.S. 206,
215 (1983).

    Contrary to the Postal Service’s argument, nothing in the
language of the Tucker Act makes its grant of jurisdiction to

    2
    W e assume, without deciding, that a claim against the Postal Service
is a claim against the United States for the purposes of the Tucker Act.
There is support in the precedents of our sister circuits for Tritz’s
argument that the Tucker Act is inapplicable because the Postal Service
is an entity separate from the United States. See Licata v. U.S. Postal
Serv., 33 F.3d 259, 263 (3d Cir. 1994); Cont’l Cablevision of St. Paul, Inc.
v. U.S. Postal Serv., 945 F.2d 1434, 1440 (8th Cir. 1991); White v.
Bloomberg, 501 F.2d 1379, 1384 n.6 (4th Cir. 1974). In a separate
context, we have also characterized the Postal Service as standing apart
from the United States, Currier v. Potter, 379 F.3d 716, 724–25 (9th Cir.
2004), but we have never decided that the Tucker Act is wholly
inapplicable to claims against the Postal Service. W e decline to do so now
because even if the Tucker Act applies, the district court had concurrent
subject matter jurisdiction to hear Tritz’s breach of contract claim.
          TRITZ V . UNITED STATES POSTAL SERVICE                        7

the Court of Federal Claims exclusive for all contract claims
over $10,000. It is true that we have read the Tucker Act and
the “Littler Tucker Act”3 together to “provide for jurisdiction
solely in the Court of Federal Claims for Tucker Act claims
seeking more than $10,000 in damages, and concurrent
district court jurisdiction over claims seeking $10,000 or
less.” McGuire v. United States, 550 F.3d 903, 910–11 (9th
Cir. 2008) (emphasis added). However, the Supreme Court
has explained that this reading is not correct in all instances:

         It is often assumed that the Claims Court has
         exclusive jurisdiction of Tucker Act claims
         for more than $10,000. (Title 28 U.S.C.
         § 1346(a)(2) expressly authorizes concurrent
         jurisdiction in the district courts and the
         Claims Court for claims under $10,000.) That
         assumption is not based on any language in
         the Tucker Act granting such exclusive
         jurisdiction to the Claims Court. Rather, that
         court’s jurisdiction is “exclusive” only to the
         extent that Congress has not granted any
         other court authority to hear the claims that
         may be decided by the Claims Court.

Bowen v. Massachusetts, 487 U.S. 879, 910 n.48 (1988)
(emphasis added).



 3
  The Little Tucker Act expressly provides that district courts shall have
concurrent jurisdiction with the Court of Federal Claims over all claims
against the United States for less than $10,000. 28 U.S.C. § 1346(a)(2).
The Little Tucker Act is so named because it modifies the main Tucker
Act, not because its congressional sponsor was a representative with the
name Tucker and a smaller stature than John Randolph Tucker.
8        TRITZ V . UNITED STATES POSTAL SERVICE

    In other words, the Tucker Act and Little Tucker Act
create a presumption of exclusive jurisdiction in the Court of
Federal Claims, but that presumption can be overcome by an
independent statutory grant of jurisdiction to another court.

    In another context, we interpreted the Tucker Act
consistently with Bowen and found that the presumption of
exclusive jurisdiction was overcome. In In re Liberty
Construction, we explained that “claims against the United
States may be entertained by the district courts, regardless of
the amount sought, so long as there exists a basis for
jurisdiction independent of the Tucker Act.” Concrete Tie,
Inc. v. Liberty Constr., Inc. (In re Liberty Constr., Inc.),
9 F.3d 800, 801–02 (9th Cir. 1993) (footnote omitted). Then,
after noting that the Small Business Act’s “sue and be sued”
provision, 15 U.S.C. § 634(b)(1), independently vested
jurisdiction in the district courts over claims against the Small
Business Administration, we upheld the district court’s
jurisdiction to hear an action against the Small Business
Administration despite the Tucker Act’s grant of jurisdiction
to the Court of Federal Claims. Id. at 802.

    The PRA provides that “the United States district courts
shall have original but not exclusive jurisdiction over all
actions brought by or against the Postal Service.” 39 U.S.C.
§ 409(a). The plain language of this provision grants district
courts jurisdiction over contract actions against the Postal
Service. Flamingo Indus. (USA) Ltd. v. U.S. Postal Serv.,
302 F.3d 985, 995 (9th Cir. 2002), reversed on other grounds,
540 U.S. 736 (2004), on remand, 366 F.3d 789; Wright v.
U.S. Postal Serv., 29 F.3d 1426, 1430 (9th Cir. 1994). We
have previously concluded that “[t]here is . . . no basis for
differentiating between the [Small Business Act and the
PRA]” with regard to their respective sovereign immunity
         TRITZ V . UNITED STATES POSTAL SERVICE              9

waivers and jurisdictional grants. Wright, 29 F.3d at 1430.
Therefore, we now hold that, like the Small Business Act in
Liberty Construction, the PRA independently grants district
courts jurisdiction, concurrent with the Court of Federal
Claims, to hear claims against the Postal Service for more
than $10,000. See Liberty Constr., 9 F.3d at 802; see also
Bowen, 487 U.S. at 910 n.48.

    The Federal Circuit has also interpreted the PRA and the
Tucker Act to authorize district courts to hear contract claims
against the Postal Service regardless of the amount in
controversy. Benderson Development Co., Inc. v. U.S. Postal
Serv., 998 F.2d 959, 963 (Fed. Cir. 1993). In Benderson, the
Federal Circuit considered whether the district court had
jurisdiction to hear the contract claim of a landowner against
the Postal Service for $500,000. Id. at 961. Because the
landowner characterized his complaint as stating a breach of
contract claim and the Postal Service characterized it as
stating a takings claim, the Federal Circuit remanded to the
district court to determine the true nature of the complaint.
Id. The Federal Circuit concluded that if the landowner’s
complaint stated a takings claim, then the Court of Federal
Claims should hear it. Id. But if the landowner’s complaint
stated a contract claim, then the dispute was “to be resolved
by the district court in the exercise of its every-day
jurisdiction over contract matters affecting the Postal
Service” under 39 U.S.C. §§ 401(1) and 409(a). Id. at 963.

    The D.C. Circuit’s decision in Shaffer v. Veneman,
325 F.3d 370 (D.C. Cir. 2003), is not to the contrary. In that
case, the district court concluded that the Court of Federal
Claims had exclusive jurisdiction to hear a farmer’s
complaint against the U.S. Department of Agriculture
(“USDA”) alleging breach of a settlement agreement. Id. at
10       TRITZ V . UNITED STATES POSTAL SERVICE

371. The D.C. Circuit agreed with the district court that the
Court of Federal Claims had jurisdiction under the Tucker
Act, but it also acknowledged that just because “the Court of
Federal Claims has jurisdiction does not necessarily mean . . .
that its jurisdiction is exclusive.” Id. at 372. The court then
went on to consider, and reject, the farmer’s argument that the
Equal Credit Opportunity Act and the Administrative
Procedure Act provided independent bases for subject matter
jurisdiction in the district court. Id. at 372–73. In holding
that the district court lacked subject matter jurisdiction, the
D.C. Circuit did not hold that the Tucker Act’s grant of
jurisdiction to the Court of Federal Claims is always
exclusive. Rather, it merely held that there was no other
independent statutory basis for the district court’s jurisdiction
in that case. In contrast, in this case the PRA clearly confers
independent subject matter jurisdiction on the district courts
to hear claims against the Postal Service.

    The Postal Service suggests that the Contract Disputes
Act (“CDA”), 41 U.S.C. §§ 7101–09, bars district courts from
hearing breach of contract claims against the Postal Service.
For certain claims sounding in contract, the CDA “established
a comprehensive framework for resolving contract disputes
between executive branch agencies and government
contractors.” Menominee Indian Tribe v. United States,
614 F.3d 519, 521 (D.C. Cir. 2010). Under the CDA, parties
to covered disputes may only appeal to the relevant board of
contract appeals or the Court of Federal Claims; appeal to the
district courts is not available. 41 U.S.C. §§ 7103–05.
However, the CDA only applies to specified categories of
procurement contracts. See 41 U.S.C. § 7102(a) (providing
that the CDA applies to contracts for “(1) the procurement of
property, other than real property in being; (2) the
procurement of services; (3) the procurement of construction,
          TRITZ V . UNITED STATES POSTAL SERVICE                       11

alteration, repair, or maintenance of real property; or (4) the
disposal of personal property.”). Tritz’s 1991 and 2006
Settlement Agreements are not procurement contracts within
the meaning of the CDA, so the CDA does not apply.4

    In sum, even assuming that the Tucker Act confers
jurisdiction on the Court of Federal Claims to hear claims
against the Postal Service, the PRA also vests the district
courts with independent jurisdiction over such claims, so
jurisdiction in the Court of Federal Claims is not exclusive.
Bowen, 487 U.S. at 910 n.48; Wright, 29 F.3d at 1430;
Liberty Constr., 9 F.3d at 801–02. Accordingly, we reverse
the district court’s determination that it lacked subject matter
jurisdiction to hear Tritz’s breach of contract claim.

                                   III

                                    A

     Although the district court erroneously dismissed Tritz’s
breach of contract claim on jurisdictional grounds, we affirm
its dismissal of the contract claim on the separate ground that
she fails to state a claim that would entitle her to relief.
Construed liberally, Tritz’s pro se complaint alleges three
claims for breach of contract, see Ortez v. Washington Cnty.,
88 F.3d 804, 807 (9th Cir. 1996) (explaining that pro se
complaints are liberally construed), but each one fails.

    First, Tritz alleges that the Postal Service breached its
promise in the 2006 Settlement Agreement to classify her
settlement award as tax-free. However, nothing in the 2006

  4
    In any event, we made clear in Wright that the CDA does not override
independent grants of jurisdiction to the district courts. 29 F.3d at 1431.
12       TRITZ V . UNITED STATES POSTAL SERVICE

Settlement Agreement—which she attached to her
complaint—mentions tax consequences. Tritz also alleges
that the assistant U.S. attorney negotiating on behalf of the
Postal Service and the district court judge presiding over the
settlement assured her that her settlement money would not
be taxable. This, too, is contradicted by an attachment to her
complaint—the transcript of the settlement hearing:

       The Court:      Now, I’ve had conversations
                       privately with . . . Mrs. Tritz
                       . . . with respect to the tax
                       consequences, and Mrs. Tritz
                       understands that there are
                       no—there is no guarantees,
                       there are no representations
                       with respect to the tax
                       c o n s e q u en c e s o f t h a t
                       $225,000. That’s going to be
                       something that is between
                       Mrs. Tritz, the IRS, and her
                       tax preparer.

                       Is that acceptable, Mrs. Tritz?

       Ms. Tritz:      Yes, it is, Your Honor.

More importantly, the 2006 Settlement Agreement included
a plain integration clause whereby “the parties agree[d] that
any other prior or contemporaneous representations or
understandings not explicitly contained in this written
Settlement Agreement, whether written or oral, are of no
further legal or equitable force or effect.”
         TRITZ V . UNITED STATES POSTAL SERVICE             13

    Second, Tritz alleges that the Postal Service breached the
1991 Settlement Agreement by failing to pay her according
to a grade two levels higher than her job assignment.
However, nothing in the 1991 Settlement Agreement—which
was also attached to Tritz’s complaint—concerns adjustments
to her pay level following the settlement.

    Finally, Tritz asserts that the Postal Service breached a
condition in the 2006 Settlement Agreement that third parties
can use information relating to her case for their own
purposes.     Again, this claim is contradicted by the
attachments to her complaint. Nothing in the 2006 Settlement
Agreement provides for the use of her case or related
information by third parties. Indeed, the agreement
specifically provides that “this Settlement Agreement will not
be regarded as a precedent.”

    Because the documents attached to Tritz’s complaint
defeat her breach of contract allegations, Tritz cannot state a
claim that would entitle her to relief. Fed. R. Civ. P.
12(b)(6); see also Aguayo v. U.S. Bank, 653 F.3d 912, 917
(9th Cir. 2011) (explaining that “[a] complaint must not be
dismissed unless it appears beyond doubt that the plaintiff can
prove no set of facts in support of the claim which would
entitle the plaintiff to relief”); Nat’l Ass’n for the
Advancement of Psychoanalysis v. Cal. Bd. of Psych.,
228 F.3d 1043, 1049 (9th Cir. 2000) (“In determining
whether plaintiffs can prove facts in support of their claim
that would entitle them to relief, we may consider facts
contained in documents attached to the complaint.”).
14        TRITZ V . UNITED STATES POSTAL SERVICE

                                   B

                                   1

    The district court properly dismissed Tritz’s claims of
“Fraud/Misrepresentation,” “Conspiracy,” and “Intentional
Infliction of Emotional Distress” for failure to comply with
the FTCA’s administrative exhaustion requirement. The
FTCA effects a limited waiver of sovereign immunity to
allow certain common law tort claims to proceed against the
United States. Smith v. United States, 507 U.S. 197, 201
(1993) (citing 28 U.S.C. § 1346(b)(1)). However, federal
district courts have jurisdiction to hear a plaintiff’s tort claim
under the FTCA only after the plaintiff has exhausted the
claim by submitting it to the appropriate federal agency first.5
Vacek v. U.S. Postal Serv., 447 F.3d 1248, 1250 (9th Cir.
2006) (citing 28 U.S.C. § 2675(a)). A district court may
dismiss a pro se complaint for failure to allege compliance
with the FTCA’s administrative exhaustion requirement if it
clearly appears that the deficiency cannot be overcome by
amendment. Gillepsie v. Civiletti, 629 F.2d 637, 640 (9th Cir.
1980).

    Tritz has not alleged compliance with the FTCA’s
administrative exhaustion requirement. According to the
declaration of the Tort Claims Coordinator for Tritz’s Postal
Service district, Tritz has not submitted any of her tort claims
to the Postal Service. Decl. of Catharine Cox ¶4, Dfdt. Mot.




  5
    The FTCA applies to tort claims against the Postal Service. 39 U.S.C.
§ 409(c).
          TRITZ V . UNITED STATES POSTAL SERVICE                       15

Dismiss.6 Therefore, the district court properly dismissed
these tort claims for failure to comply with the FTCA’s
administrative exhaustion requirement. Gillepsie, 629 F.2d
at 640.

                                    2

    Conversely, the district court erred in applying the FTCA
to dismiss Tritz’s claims that the 2006 Settlement Agreement
is voidable because of undue influence and interference by
the court and that the agreement is unlawful because it
violates the rights of others. The FTCA does not apply to
common law contract claims. See Winchell v. U.S. Dep’t of
Agric., 961 F.2d 1442, 1444 (9th Cir. 1992). Tritz alleges
that the 2006 Settlement Agreement is voidable under the
principles of California contract law because of undue
influence and interference by the court. Similarly, Tritz
alleges that the settlement agreement is unlawful under the
principles of California contract law because it violates the
rights of others. For these three claims, Tritz seeks rescission
of the contract rather than a tort remedy. Thus, these are
contract claims to which the FTCA does not apply. Id.

    Nevertheless, we affirm the district court’s dismissal of
these claims on the separate ground that Tritz fails to state a
claim that would entitle her to relief. Tritz does not allege
that any named defendant unduly influenced her into entering
the settlement agreement. Rather, she alleges that she was


 6
   Because the Postal Service asserted a “factual,” rather than a “facial,”
attack on the district court’s subject matter jurisdiction, it is proper to
consider the Cox declaration, which the Postal Service submitted with its
motion to dismiss. Savage v. Glendale Union High Sch., 343 F.3d 1036,
1039 (9th Cir. 2003).
16       TRITZ V . UNITED STATES POSTAL SERVICE

unduly influenced by the presiding district court judge, who
is not a named defendant and could assert judicial immunity
even if he was. The same is true with respect to her claim of
interference by the court. Therefore, Tritz cannot prove any
set of facts that would entitle her to relief from a named
defendant on these claims.

    Tritz’s claim that the contract is unlawful because it
violates the rights of other individuals also fails. Nothing in
the 2006 Settlement Agreement affects the independently
held rights of other individuals. Because the attached
settlement agreement contradicts Tritz’s claim we affirm the
district court’s dismissal on the separate ground that Tritz can
prove no set of facts in support of her claim that would entitle
her to relief. Fed. R. Civ. P. 12(b)(6); see also Aguayo,
653 F.3d at 917; Nat’l Ass’n for the Advancement of
Psychoanalysis, 228 F.3d at 1049.

                               C

    The district court properly dismissed Tritz’s claims of
retaliation and hostile work environment as barred by res
judicata. Res judicata applies where there is (1) an identity of
claims, (2) a final judgment on the merits, and (3) identity or
privity between parties. Glickman, 123 F.3d at 1192 (citing
Blonder-Tongue Lab. v. Univ. of Ill. Found., 402 U.S. 313,
323–24 (1971)). Court-approved settlement agreements, like
the 2006 Settlement Agreement, have res judicata effect.
Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741,
746–47 (9th Cir. 2006).

    Tritz’s present complaint alleges retaliation and a hostile
work environment based on the same conduct that was at
issue in her 2005 lawsuit against the Postal Service. Indeed,
         TRITZ V . UNITED STATES POSTAL SERVICE              17

she supports her allegations by pointing to the 2005 jury
verdict. Thus, there is identity of claims, identity of parties,
and a final judgment—the 2006 Settlement Agreement—to
bar Tritz’s claims for retaliation and hostile work
environment. Id.

    The district court erred in holding that Tritz’s claim of
discrimination was barred by the 2006 Settlement Agreement.
In her complaint, Tritz alleges that the presiding judge, and
not the Postal Service, discriminated against her. Thus, there
is no identity of claims or parties between Tritz’s current
complaint and her 2005 lawsuit against the Postal Service.
Nevertheless, because the judge is not a named defendant we
affirm the district court’s dismissal of this claim on the
separate ground that Tritz has failed to state a claim entitling
her to relief.

                               D

    Because we affirm the district court’s dismissal of all
Tritz’s claims for relief, we dismiss her derivative claims
against the Internal Revenue Service and the California
Franchise Tax Board seeking waiver of taxes and penalties on
her settlement award.

                              IV

    In sum, although the district court had subject matter
jurisdiction to consider Tritz’s breach of contract claim
against the Postal Service, it did not err in dismissing it
18       TRITZ V . UNITED STATES POSTAL SERVICE

because she failed to state a claim upon which relief could be
granted. None of her remaining claims are viable. Therefore,
we affirm the district court’s dismissal of her complaint.

     AFFIRMED.